                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,

                              Plaintiff,
                                                 Crim. No. 18-00309-01-CR-W-DGK
        v.                                       Crim. Complaint No. 18-MJ-00143-LMC

 JAMES SAMUELS,

                              Defendant.

                       MOTION TO DISMISS CRIMINAL COMPLAINT

       Comes now Bradley K. Kavanaugh, Assistant United States Attorney, and moves the

Court to dismiss the Criminal Complaint filed on October 1, 2018, before United States

Magistrate Judge Lajuana M. Counts, at Kansas City, Missouri, charging the defendant with

violation of Title 18, United States Code, Sections 922(d)(1) and 924(a)(2) (Count One) and

Title 18, United States Code, Section 924(h) (Count Two).



                                                   /s/Bradley K. Kavanaugh
                                                   Bradley K. Kavanaugh
                                                   Assistant United States Attorney
                                                   Narcotics & Violent Crimes Unit


                                           ORDER

       IT IS HEREBY ORDERED that the Motion to Dismiss Criminal Complaint, as shown

above, is sustained.


Dated: October 30, 2018                            /s/ Lajuana M. Counts
                                                   HONORABLE LAJUANA M. COUNTS
                                                   United States Magistrate Judge
                                                   Western District of Missouri
